UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1810


NICOLE RUBY BRIDGEWATER,

                     Plaintiff - Appellant,

              v.

5800 SEWARD, LLC, a/k/a D&B Hoovers, a/k/a Dun & Bradstreet,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:19-cv-00159-BO)


Submitted: September 29, 2020                               Decided: November 10, 2020


Before DIAZ and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed and remanded by unpublished per curiam opinion.


Nicole Ruby Bridgewater, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nicole Ruby Bridgewater seeks to appeal the district court’s order dismissing her

complaint without prejudice. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

“[D]ismissals without prejudice generally are not appealable ‘unless the grounds for

dismissal clearly indicate that no amendment in the complaint could cure the defects in the

plaintiff’s case.’” Bing v. Brivo Sys., LLC, 959 F.3d 605, 610 (4th Cir. 2020) (quoting

Domino Sugar Corp. v. Sugar Workers Loc. Union 392, 10 F.3d 1064, 1067 (4th Cir.

1993)). Here, the district court did not expressly direct the clerk’s office to dismiss the

complaint, see id., though the clerk’s office did close the case.         And, although the

magistrate judge directed Bridgewater to file a more particularized complaint before

issuing its recommendation, the district court judge did not explicitly grant Bridgewater an

opportunity to amend her complaint before dismissing. Id. at 611. Thus, we conclude that

the court’s order is neither a final order nor an appealable interlocutory or collateral order.

       Accordingly, we dismiss the appeal for lack of jurisdiction. We direct on remand

that the district court, in its discretion, either afford Bridgewater an opportunity to amend

or dismiss the complaint with prejudice, thereby rendering the dismissal order a final,

appealable judgment.




                                              2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                       DISMISSED AND REMANDED




                                          3